Citation Nr: 1415497	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  12-20 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for bilateral ear disability other than hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946. 

The appeal comes before the Board of Veterans' Appeals (Board) from November 2010 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The appellant testified before the undersigned at a June 2013 videoconference hearing.  A transcript of the hearing is of record.  

The record before the Board consists solely of electronic records within Virtual VA and within the Veterans Benefits Management System (VBMS).  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

The issues of entitlement to service connection for a low back disability and bilateral ear disability other than hearing loss are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

The Veteran has, at worst, level IV hearing in the right ear, and level I hearing in the left ear.



CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice by a letter mailed in August 2010, prior to the initial adjudication of the claim.  

In addition, service treatment and post service treatment records have been obtained, and appropriate VA examinations were provided.

The Board remanded the case in October 2013 for a new hearing loss examination based on the Veteran's assertion of increased severity of disability.  The record reflects that the originating agency complied with the Board's remand directives  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).   The most recent VA audiology examination in November 2013 addressed the current severity of the disability.  The examiner also adequately addressed the impact of the Veteran's hearing impairment on daily activities and occupational functioning.  As discussed below, the examination results are reasonably consistent with prior examination findings and the Veteran's assertions of increased hearing impairment.  

By telephone contact in October 2013, the Veteran reported that he had no further evidence to submit.  The Veteran has not identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence. Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.



II. Legal Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011). 

Audiological examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometric tests. The horizontal lines in Table VI (in 38 C.F.R. § 4.86) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone eudiometry test.  The numerical designation of impaired efficiency (levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.

Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. §§ 4.85(c), 4.86.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).


Table VII is then used to determine the applicable percentage disability for the bilateral hearing loss, based on the level of hearing loss in each ear.  38 C.F.R. § 4.85(e).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability. The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

The Veteran was afforded three hearing loss examinations in recent years.  The audiological evaluations revealed pure tone thresholds, in decibels, as follows:




HERTZ



Exam    Date
Ear
500
1000
2000
3000
4000
Average
1000 - 4000
October 
RIGHT
60
45
70
75
80
68
2010
LEFT
60
45
45
45
60
49
June 
RIGHT
65
45
70
75
85
69
2012
LEFT
60
    45
45
45
60
49
November 
RIGHT
70
50
70
85
85
73
2013
LEFT
60
55
45
55
70
56

Maryland CNC speech recognition scores, in percentages, right and left, were as follows:  80 and 94 in October 2010, 92 and 96 in June 2012, and 92 and 100 in November 2013.  

Applying Table IV, this results the following numeric designations of hearing impairment: Level IV right and Level I left in October 2010, Level II right and Level 1 left in June 2012, and Level II right and Level 1 left in November 2013.   Applying Table VII, these findings warrant a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran's audiological test results do not qualify as an exceptional pattern of hearing loss in either ear.

The results from these tests are also sufficiently consistent with each other to reflect reliability of the test results.  While the pure tone thresholds did increase somewhat between June 2012 and November 2013, consistent with the Veteran's testimony, a sufficient change in pure tone thresholds and a sufficient impairment in speech recognition were not shown so as to result in a compensable level of disability.  

The November 2013 VA examiner diagnosed sensorineural hearing loss in the left ear and mixed hearing loss in the right ear.  The examiner then opined that the Veteran's bilateral hearing loss resulted in "daily difficulties with verbal communication, especially with women and children."  The examiner also accepted the Veteran's account that he often had to have people speak loudly and slowly, and that he had similar difficulty with telephone conversation.  These assessments are consistent with the Veteran's testimony.  

Because the preponderance of the evidence is against the claim, the benefit of doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002).  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has hearing loss disability warranted more than the assigned noncompensable rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred for extra-schedular consideration.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

In this case, the manifestation of the disability, hearing impairment, is specifically contemplated by the schedular criteria.  Therefore, the Board has no reason to believe that the average industrial impairment from the disability would be to a compensable degree.


ORDER

An initial compensable rating for bilateral hearing loss is denied.



REMAND

At his August 2013 hearing, the Veteran testified to an in-service incident when incoming fire struck the gun deck while he was nearby on a ladder, resulting in an explosion and shrapnel wound of his face.  The Veteran asserted that as a result he ended up twenty feet away from where he had been on the ladder.  He did not recall how he got to the location where he found himself following the explosion.  The Veteran testified that he has a chronic back problem following this incident, for which he went to sick bay and was treated with a heat lamp and Bengay.  He additionally testified that in the early 1950s, after he was discharged, he was diagnosed with degenerative arthritis of the back, with back pain symptoms since that time.  

The record reflects that a VA examiner has provided an opinion against the claim and the negative opinion was affirmed in an addendum; however, the opinion against the claim does not account for the Veteran's credible testimony concerning the onset of back problems during combat service and its continuation thereafter.  Therefore, the Board has determined that the Veteran should be afforded another VA examination by another physician with sufficient expertise.

In addition, the Veteran has not been afforded a VA examination to determine the etiology of his bilateral ear disability, other than hearing loss.  Such an examination is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:


1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. 

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise, other than the examiner who performed the physician who performed the June 2012 examination, to determine the etiology of each low back disorder present during the period of the claim.  All pertinent records must be made available to and reviewed by the physician.  Any indicated studies should be performed.

Following the examination of the Veteran and a review of his pertinent history, the examiner should state an opinion with respect to each low back disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to his active service.  For purposes of the opinion(s), the examiner should assume that the Veteran is a credible historian.  

The physician must provide the supporting rationale for each opinion expressed.  If the physician is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

3.  The Veteran should be afforded an examination by an examiner with sufficient expertise to determine the etiology of each ear disorder, other than hearing loss, present during the period of the claim.  All pertinent records must be made available to and reviewed by the physician.  Any indicated studies should be performed.

Following the examination of the Veteran and a review of his pertinent history, the examiner should state an opinion with respect to each such ear disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to his active service.  For purposes of the opinion(s), the physician should assume that the Veteran is a credible historian.

The physician must provide the supporting rationale for each opinion expressed.  If the physician is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)


As noted above this appeal has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


